—Order unanimously affirmed without costs. Memorandum: Respondent father appeals from an order of Family Court awarding custody of the parties’ two children to petitioner mother. We reject his *1123contention that the court erred in failing to award joint custody. Joint custody should not be imposed on parents such as these who are unable to get along (see, Braiman v Braiman, 44 NY2d 584, 589-590; Matter of Buffy E. v Lance C., 227 AD2d 903, 904). (Appeal from Order of Onondaga County Family Court, Klim, J.—Custody.) Present—Lawton, J. P., Hayes, Wisner, Callahan and Boehm, JJ.